DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This action is in response to the amendment filed on 07 December 2021. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn. 3. Claims 1-7, 9-10, 12-14 and 16-23 are pending and have been examined herein.
Maintained / Modified Claim Rejections - 35 USC § 101
4.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6, 7, and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.” 
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the level of the recited miRNAs or ratio of miRNAs and regeneration success of the liver after liver regeneration stimulation. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims require classifying the sample into a class or category. Neither the specification nor the claims set forth a limiting definition for “classifying” and the claims do not set forth how “classifying” is accomplished. As broadly recited, “classifying” may be accomplished mentally and thus is an abstract step / process. “Classifying” may also 
The claims require “determining” the ratios of the miRNAs. As broadly recited the “determining” the ratios steps may include mentally calculating the ratios. Thereby, these steps encompass only an abstract idea / process.
The claims require performing the step of "comparing" miRNA levels. Neither the specification nor the claims set forth a limiting definition for "comparing." The broadest reasonable interpretation of the “comparing” step is that this step may be accomplished by critical thinking processes. Such “comparing” thereby encompasses only an abstract idea / process.
	Claim 21 does recite that the comparing step uses a classification model. This limitation is also considered to be an abstract idea. The use of a generic computer or software program or model to implement an abstract idea does not itself impart patent eligibility. 
As stated in MPEP 2106.04(a)(2) III “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation” and that “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.” 
Herein, the use of a generic computer or model to apply compare miRNA levels and/or classify a sample does not constitute something more than an abstract idea. 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of step (a) of stimulating liver regeneration providing a blood sample and then determining in the sample the expression level of the miRNAs are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
The final step of stimulating liver regeneration “when” the sample is classified as “no regeneration success” is conditional. This step does not occur when the sample is classified as “regeneration-success”, as is encompassed by the claims. When step (f) classifies the subject as “regeneration-success” then no additional steps are performed and the claim does not practically apply the recited judicial exceptions.
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The additionally recited steps of providing a blood sample and determining expression levels of miRNAs in the blood sample, particularly by performing a sequencing-based or PCR-
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
Further, regarding claims 10-12 and 15, MPEP 2106.05(a) states that ”Limitations that the courts have found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include: i. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see 
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.Response to Remarks:
In the reply of 07 December 2021, Applicant states that:
“Independent claims 1 and 6 have been amended herein to recite methods of treating a subject suffering from malignant lesions of the liver, benign hepatic neoplasms, hepatic cysts, intrahepatic gallstones and/or parasites of the liver. The choice of treatment for such conditions is determined based on the expression levels of certain miRNAs, and the appropriate particular treatment (partial liver resection, stimulating liver regeneration, liver transplantation, etc.) is then performed based on this determination. A method of medical treatment which includes such particular treatment steps has been recognized by the Patent Office as integrating a judicial exception into a practical application and as being patent-eligible subject matter (see, MPEP § 

However, claims 6, 7, and 19-23 as amended recite a final step of stimulating liver regeneration only “when” the sample is classified as “no regeneration success.” Thus, the treating step is conditional. This step does not occur when the sample is classified as “regeneration-success”, as is encompassed by the claims. When step (f) classifies the subject as “regeneration-success” then no additional treatment step is performed. Thereby, claims 6, 7, and 19-23 encompass methods that do not practically apply the recited judicial exceptions.
New Claim Rejections - 35 USC § 112(b) - Indefiniteness
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-10, 12-14 and 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7, 9-10, 12-14 and 16-23 recite classifying a subject “wherein a probability score of less than 6.58 (P<0.53) classifies the sample as “low-risk” and a probability score of higher than 0.68 (P>0.68)” or “wherein a probability score of less than 6.58 (P<0.53) classifies the sample as “regeneration-success” and a probability 
New Claim Rejections - 35 USC § 112 – New Matter
6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 7, and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The disclosure as originally filed does not provide basis for the amendment to claims 6, 7, and 19-23 to recite that “a probability score of less than 6.58 (P<0.53) 
In the response of 07 December 2021, Applicant states that support for the amendment to the claims can be found at para [0053] and [0083-0085]).
However, para [0053] (with respect to the published application) addresses cut-off levels that are predictive of “liver dysfunction, in particular following partial liver resection.” It is stated that:
 “Specifically, a low stringency cut-off with a Probability Score of less than 0.59, specifically less than 0.58, 0.57, 0.56, 0.55, 0.54, 0.53, 0.52, 051 or 0.50 identifies subjects at low risk of developing liver dysfunction and patients that can undergo partial liver resection with low risk. Preferably, a Probability Score of less than 0.58 (P<0.58) classifies a patient as low-risk. Specifically, a stringent cut-off with a probability score of more than 0.58, specifically more than 0.59, 0.60, 0.61, 0.62, 0.63, 0.64 or 0.65 identifies patients with medium risk of developing liver dysfunction, such patients should be optimized prior to surgery. Preferably, a Probability Score of more than 0.58 (P>0.58) classifies a patient as medium-risk. Probability Scores of higher than 0.66, 0.67, 0.68, 0.69, 0.70, 0.71, 0.72, 0.73, 0.74 or 0.75 identify subjects as high-risk patients, who preferably should not undergo surgical partial liver resection. Preferably, a Probability Score of higher than 0.68 (P>0.68) identifies subjects at high-risk of developing liver dysfunction.”

	The specification further states:
	“[0099] Surprisingly, using the method as described herein, 100% of patients with a Probability Score of higher than 0.68 developed liver dysfunction after partial liver resection. Whereas only 80% of the patients with a Probability Score of higher than 0.59 developed liver dysfunction and about 80% of subjects with a Probability Score lower than 0.59 did not develop liver dysfunction.”	

However, these teachings do not relate to probability scores that are indicative of liver regeneration success or no liver regeneration success following liver regeneration stimulation.
	Paragraphs [0083-0085] of the specification discuss treatment options for patients classified as low-risk or high-risk of liver dysfunction following partial liver 
	Secondly, the disclosure as originally filed does not appear to provide support for the amendment to the claims to recite that the method is one in which liver regeneration stimulation is repeated (for a second time; see step “g)”) on subjects whose samples are classified as “no regeneration success” following the first liver regeneration stimulation in step “a)”.
	The specification does teach that the methods disclosed therein are for monitoring liver function following partial liver resection or liver regeneration stimulation (e.g. para [0091] with respect to the published application). However, the specification does not appear to teach that subjects in which liver regeneration stimulation was unsuccessful are then treated again with liver regeneration stimulation.
	If Applicant maintains that the disclosure as originally filed provides support for the cited amendments to the claims, then Applicant should point to specific teachings in the specification and explain how such teachings provide basis for the limitations added to the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634